Citation Nr: 0839802	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-31 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for colitis.

3.  Entitlement to service connection for viral meningitis.  

4.  Entitlement to service connection for a bilateral wrist 
disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a bilateral ankle 
disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a bilateral knee 
disability, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for a respiratory 
disability, as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to March 
1988 and from November 1990 to June 1991.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied entitlement to 
service connection for the above conditions.  

In June 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

The issues of entitlement to service connection for bilateral 
wrist, ankle, and knee disabilities, as well as chronic 
fatigue and a respiratory disability, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Hearing loss disability was not present in service or 
within one year of the veteran's discharge from service and 
is not etiologically related to service.

2.  Colitis is not related to a disease or injury in service.

3.  The veteran has no chronic residuals from viral 
meningitis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Colitis was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. § 3.303.

3.  Viral meningitis was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in May 2006, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The May 2006 
letter, nonetheless, told him to submit any pertinent 
evidence in his possession.

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records created during active 
duty and in connection with reserve service, and private 
medical records.  

During his June 2008 videoconference hearing the veteran 
testified that he made additional visits to his private 
physician to regarding his respiratory disability and that 
these treatment records were not associated with his claims 
folder.  However, the veteran also testified that his doctor 
was unable to provide an opinion regarding the etiology of 
his respiratory disability, and that he would submit any 
additional treatment records he thought necessary to support 
his claim.  The record was held open 30 days, but no other 
records were submitted, and the veteran has not provided VA 
with a medical release to allow for the procurement of any 
additional records.  VA is only obligated to obtain records 
that are adequately identified and for which necessary 
releases have been submitted.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Therefore, the Board finds that VA has made reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate his claim and has complied with the duty to 
assist requirements of the VCAA.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been afforded VA examinations or medical 
opinions in response to his claims but has determined that no 
such examinations or opinions are required.  The medical 
evidence of record is sufficient to decide the claims and 
there is no reasonable possibility that such examinations 
would result in evidence to substantiate the claims.  As 
discussed below, the veteran has submitted the results of a 
current hearing examination that shows he does not have 
hearing loss as defined by VA.  

There is no competent evidence that the veteran has any 
current residuals from his previously diagnosed viral 
meningitis.  In addition, there is no competent evidence of 
an association between the veteran's hearing loss or colitis 
and his periods of active duty service, and the veteran 
testified that he first noticed symptoms in 2000, long after 
service.  Therefore, VA examinations are not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hearing loss due 
to organic diseases of the nervous system, are presumed to 
have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

If a chronic disease is identified in service and at any time 
thereafter, no matter how remote from service, service 
connection will be conceded.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

The veteran contends that he incurred a bilateral hearing 
loss disability as a result of his active duty service as a 
machine gunner and truck driver.

Service treatment records are negative for evidence or 
treatment of hearing loss.  The veteran was not provided an 
examination; prior to his separation from active duty in 
November 1991, he signed a statement noting that he had no 
medical defects that would disqualify him from duty.  

The veteran underwent a service department evaluation in 
March 1992, but no hearing test was apparently performed.  In 
September 1993, the veteran completed a report of medical 
history in which he indicated that he had never had hearing 
loss.  He was afforded a physical examination at the same 
time, but a hearing examination was again not conducted and 
there were no reports of hearing loss.

The post-service clinical evidence of hearing loss is limited 
to a private audiogram dated March 2008.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
35
LEFT
0
10
5
5
35

Speech audiometry revealed word discrimination scores of 100 
percent bilaterally.

At his hearing the veteran testified that he had failed a 
hearing examination during reserve service in 1992, and 
noticed thereafter that he could not hear speech as well when 
there was background noise.  He had continued to notice this 
problem, especially on the job.

The record does not show that the veteran has current hearing 
loss as defined by VA.  While the veteran is competent to 
report his symptoms, he lacks the medical expertise to say 
that the hearing loss meets the criteria defined in 38 C.F.R. 
§ 3.385.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Moreover, while the veteran has recently testified to noting 
symptoms shortly after service while serving in reserves, the 
reserve records show no hearing loss and that the veteran 
actually denied pertinent symptoms.  The contemporaneous 
record weakens the credibility of the veteran's recent 
testimony.

Absent competent evidence of a current disability as defined 
by VA, of competent and credible evidence of hearing loss in 
service or proximate thereto, the Board must conclude that 
the preponderance of the evidence is against the claim, and 
it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).

Colitis

The veteran contends that service connection is warranted for 
colitis as it was incurred as a result of anti-nerve agent 
medications he was given during service.  

Service treatment records are negative for evidence of 
colitis.  

The post-service medical evidence of record establishes that 
colitis was diagnosed by a private physician in April 2004, 
as secondary to a Campylobacter jejuni infection.  

At his hearing the veteran testified that he first noted 
symptoms of colitis in 2000 and that he had no symptoms in 
service.  He believed, however, that the colitis might have 
been the result of anti-nerve agent pills he was given during 
service.

The record clearly shows current colitis.  However, there is 
no evidence of colitis in service or for many years 
thereafter.  The veteran has not reported a continuity of 
symptomatology since service, and has stated that he first 
noticed symptoms of his condition, such as frequent 
urination, almost 10 years after service in 2000.  

There is no competent evidence in support of the veteran's 
theory that his colitis was due to anti-nerve agent 
medications provided to him during service.  As a lay person 
he is not competent to provide an opinion as to medical 
causation.  Grottveit.  In fact, the competent medical 
evidence of record establishes that the veteran's colitis was 
secondary to a post-service infection in April 2004.

The Board therefore concludes that the evidence is against a 
nexus between the veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b).

Viral Meningitis

Service treatment records are negative for complaints or 
treatment pertaining to viral meningitis.

The post-service medical evidence of record shows that the 
veteran was diagnosed as having probable viral meningitis in 
March 1994.  He was discharged after a three day hospital 
stay and told to continue his medication for five days.  

Private treatment records from March 2004 show that the 
veteran reported being diagnosed with viral meningitis in 
1994.  His physician characterized the viral meningitis as an 
"inactive problem."

At his hearing the veteran testified that he had no current 
symptoms of meningitis.

Service connection requires the presence of a current 
disability, meaning a disability must be shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  To be 
present as a current disability the condition must be shown 
at the time of the claim, as opposed to some time in the 
distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).

The veteran's only treatment for viral meningitis occurred in 
March 1994, more than 10 years before his claim for service 
connection was received.  His testimony is to the effect that 
he has no current disability.  

The evidence is against a finding of any current disability 
due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

Undiagnosed Illness

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2008).  Under those provisions, service 
connection may be warranted for a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than not later than December 31, 2011.  38 
C.F.R. § 3.317(a)(1).

These provisions cannot serve to establish service connection 
for hearing loss, colitis, or residuals of meningitis.  
Hearing loss is not present to a degree of 10 percent.  
38 C.F.R. § 4.85 (2008).  Colitis is a diagnosed illness and 
is not otherwise subject to the presumptions of 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Residuals of viral meningitis 
would be a diagnosed illness and inasmuch as no such 
residuals have been shown, the disability is not present to a 
degree of 10 percent.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for colitis is denied.

Entitlement to service connection for viral meningitis is 
denied.  


REMAND

The veteran testified at his June 2008 hearing that he served 
during the Persian Gulf War in Kuwait.  The Board notes that 
the veteran's DD-214 is not of record, and the veteran's 
foreign service in the Persian Gulf has not been verified by 
the service department. 

If the veteran is shown to be a Persian Gulf veteran, he 
would be entitled to service connection for signs and 
symptoms of undiagnosed illness.  

The veteran has reported throbbing and aching pain in his 
bilateral wrists, ankles, knees, as well as chronic fatigue 
due to his service in the Persian Gulf.  Private treatment 
records indicate that a diagnosis has not been rendered to 
account for the veteran's reported symptoms.  In addition, 
the veteran has been diagnosed with possible asthma and he 
contends that his respiratory disorder is related to his 
exposure to oil fires in Kuwait.  Therefore, the veteran 
contends that service connection is warranted for a 
respiratory disability on a direct basis for asthma or as due 
to an undiagnosed illness.

The Board concludes that a remand for VA examinations and 
medical opinions is necessary before a decision can be 
rendered for the veteran's claimed bilateral wrist, ankle, 
and knee disabilities, as well as for his claimed chronic 
fatigue and respiratory disability.

Accordingly, the case is REMANDED for the following actions:

1.  A copy of the veteran's DD-214 should 
be procured, and any service in the 
Southwest Asia Theater of Operations 
should be verified.

2.  Arrange for the veteran to be 
examined by a physician with appropriate 
expertise to determine the nature and 
etiology of any current disabilities of 
the wrists, ankles, knees, respiratory 
system, and a disability manifested by 
chronic fatigue.  The claims folders and 
a copy of this remand must be made 
available to and be reviewed by the 
examiner.  

The examiner should determine whether any 
current disabilities of the wrists, 
ankles, knees, respiratory system, and a 
disability manifested by chronic fatigue 
can be ascribed to a diagnosed illness; 
and if so, whether it is at least as 
likely as not (a 50 percent or better 
probability) that the disorders are 
etiologically related to any incident of 
active service.  

If there are objective signs or symptoms 
of any of these conditions that cannot be 
ascribed to a diagnosed illness, the 
examiner should describe all 
symptomatology associated with those 
signs or symptoms.  The rationale for any 
opinions should also be provided.


3.  If the benefits sought on appeal are 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


